Thompson, J.,
delivered the opinion of the court on re-hearing.
We have granted a re-hearing in this cause, and have heard the parties at the bar and by brief, on the question whether the agreement shown by the undisputed facts of this case constitutes a partnership between the plaintiff and the defendant. The further light which the counsel were able to throw' upon the question, and the careful consideration which we have. «ince given to it, only serve to convince us that while the question, if we could regard it as a new question, would be one of difficulty, we must, in conformity with the latest controlling decisions of oar supreme court upon it, adhere to our former opinion. The question is governed, and our judgment upon it concluded, by the •decision of the supreme court in Donnell v. Harshe (67 Mo. 170), re-affirmed and applied in Musser v. Brink (68 Mo. 242). In Donnell v. liar she the manner in which the question arose is not essentially different from the manner in which it arises in this case. . In an *640action at law upon an account, the defendant pleaded a. counter-claim, and the plaintiff replied that the matter of the counter-claim grew out of an unsettled partnership business between him and the defendant. If this reply stated the fact, the matter was not a proper subject of a counter-claim, since to allow it to be pleaded as a counter-claim would be tantamount 'to allowing the-defendant to recover upon it in an action a.t law The evidence showed that the alleged partnership out of which the matter of counter-claim arose, was merely an agreement between the plaintiff and the defendant, to cultivate on shares a farm belonging to the defendant, each to defray a moiety of the expenses and to have a moiety of the profits. The supreme court, after full consideration of the subject, held that this was not a partnership, and in the opinion of the court, written by Judge Napton, the doctrine laid down by the supreme court of Maine in Dwinell v. Stone was quoted as the law of the case. That doctrine, as quoted in our former opinion, is. that, in order to constitute a partnership, as between the parties themselves, there must be such a community of' interest as empowers each party to make contracts, incur liabilities, manage the whole business, and dispose-of the whole property—a right which, upon the dissolution of the partnership by the death of one, passes to-the survivor, and not to the representatives of the deceased. It is true that the decision of our supreme court in the previous case of Lengle v. Smith (48 Mo. 276), seems to be explicitly to the contrary, upon a state-of facts not dissimilar, in substance, to the facts in Donnell v. Harshe, or to those in the case at bar ; the court there holding that a partnership may exist in profits and losses merely, without a community of ownership in the-property, which is the subject of the joint venture, such as will drive one of the parties, seeking a remedy against the other in respect of it, into a proceeding in equity. ■ But we are bound to follow the last controlling-*641decision of the supreme court on the subject, and to regard Donnell v. Harshe as overruling Lengle v. Smith.
It follows that we must adhere to our former opiniom and affirm the judgment; It is so ordered.
All the judges concur.